DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. (US 2004/0183696 A1).
In regards to claim 1, Low discloses, in figure 2, a rotorcraft (Fig. 1, 2) comprising: an airframe (52), the airframe comprising a power source (airframe power supply 46) and a first data transceiver (28); a rotor assembly (6) rotatable about an axis (56) with respect to the airframe (52, Par 0025), the rotor assembly comprising an electronic device (44) and a second data transceiver (32, Par 0026); and a slip ring assembly (48) comprising a stationary element coupled to the airframe (Par 0026) and a rotatable element rotatable relative to the stationary element and coupled to the rotor assembly (Par 0026, the slip ring 48 have a stationary airframe component and rotating propeller component), the slip ring assembly (48) being configured to complete an electrical circuit between the power source (airframe power supply 46) and the electronic device (44) to provide power from the power source to the electronic device (Par 0036), wherein the first data transceiver (28) is configured to encode data and transmit the encoded data to the second data transceiver (32) via the electrical circuit completed by the slip ring assembly (Par 0038), and wherein the second data transceiver (32) is configured to receive the 
In regards to claim 10, Low discloses, in figure 2, a method comprising: providing a slip ring (48) assembly comprising a stationary element (Par 0026) coupled to an airframe (52) of a rotorcraft (Fig. 1, 2) and a rotatable element (Par 0026, the slip ring 48 have a stationary airframe component and rotating propeller component) rotatable relative to the stationary element and coupled to a rotor assembly (6) of the rotorcraft, the rotor assembly (6) rotatable about an axis (56) with respect to the airframe (52, Par 0025); transmitting power from a power source (airframe power supply 46) associated with the airframe (52) to an electronic device (44) associated with the rotor assembly (Par 0036), the slip ring assembly (48) being15SK-07706-US (LMSO474US) configured to complete an electrical circuit between the power source (airframe power supply 46) and the electronic device (44) to provide power from the power source to the electronic device (Par 0036); and transmitting data from a first data transceiver (28) associated with the airframe (52) to a second data transceiver (32) associated with the rotor assembly (6, Par 0038), wherein the first data transceiver (28) is configured to encode data and transmit the encoded data to the second data transceiver (32) via the electrical circuit completed by the slip ring assembly (Par 0038), and wherein the second data transceiver (32) is configured to receive the encoded data via the electrical circuit completed by the slip ring assembly (48) and decode the data (Par 0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2004/0183696 A1) in view of Botts et al. (US 2013/0234653 A1).
In regards to claim 3, Low disclose the rotorcraft of claim 1, but does not disclose wherein the stationary element comprises a plurality of brushes, the plurality of brushes being in electrical contact with the rotatable element to complete the electrical circuit.
However, Botts disclose, in figure 3, wherein the stationary element comprises a plurality of brushes (312, 314), the plurality of brushes being in electrical contact with the rotatable element (301, par 0038) to complete the electrical circuit (Par 0040, 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Low to incorporate the teachings of Botts by including wherein the stationary element comprises a plurality of brushes, the plurality of brushes being in electrical contact with the rotatable element to complete the electrical circuit in order to reduce frictional losses due to rotation of the rotor, battery, and other associated rotating components (Botts, par 0056).
In regards to claim 4, Low in view of Botts disclose the rotorcraft of claim 3. Botts further disclose wherein the plurality of brushes comprise composite carbon fiber and silver brushes (Par 0048).

In regards to claim 11, Low disclose the computer-implemented method of claim 10, but does not disclose wherein the stationary element comprises a plurality of brushes, the plurality of brushes being in electrical contact with the rotatable element to complete the electrical circuit.
However, Botts disclose, in figure 3, wherein the stationary element comprises a plurality of brushes (312, 314), the plurality of brushes being in electrical contact with the rotatable element (301, par 0038) to complete the electrical circuit (Par 0040, 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Low to incorporate the teachings of Botts by including wherein the stationary element comprises a plurality of brushes, the plurality of brushes being in electrical contact with the rotatable element to complete the electrical circuit in order to reduce frictional losses due to rotation of the rotor, battery, and other associated rotating components (Botts, par 0056).
In regards to claim 12, Low in view of Botts disclose the computer-implemented method of claim 11. Botts further disclose wherein the plurality of brushes comprise composite carbon fiber and silver brushes (Par 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Low to incorporate the teachings of Botts by including wherein the plurality of brushes comprise composite carbon fiber and silver brushes in order to reduce .
Allowable Subject Matter
Claims 2, 5-9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (9,263,838 B1) is considered pertinent art shown in figure 1.
Welsh et al. (2009/0236468 A1) is considered pertinent art shown in figure 2.
Houlihan et al. (US 2006/0226292 A1) is considered pertinent art shown in figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ALEX W LAM/               Examiner, Art Unit 2842
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842